DETAILED ACTION
This Office Action is in response to the communication filed on 01/27/2022. 
Claims 1-11 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8-9 are objected to because of the following informalities: 
"a method" as recited in claims 8 and 9 should read "an operation" or "operations". 
There is insufficient antecedent basis for the limitation "the security device" as recited in claim 9. 
Appropriate correction is required.
Response to Arguments
Applicant's Remarks filed on 01/27/2022 have been fully considered.
The objections to claims 1, and 8-9 presented in the previous Office action have been withdrawn in view of amendments of the claims. 
The rejections of claims 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, presented in the previous Office action have been withdrawn in view of amendments of the claims.
In response to Applicant's arguments on pages 6-9 of Remarks, specifically, Applicant argued that "In making a ground of rejection of Claim 1 as previously pending, the Examiner has conceded that Wood does not teach the feature of "blocking, by the security device, subsequent messages of same type as the transmitted message for which the notification was received, sent by communicating devices provided by a manufacturer which is the same as that of the communicating device that sent the transmitted message." However, the Examiner has stated that this feature is taught by Ratliff." Examiner respectfully disagrees. Examiner has not stated in the previous Office action that Wood does not teach the above limitation cited by Applicant, in fact, the above limitation was not recited in the previously pending claim 1 nor is the limitation recited in the currently pending claim 1. It is unclear how Applicant came to this conclusion.
In addition, Applicant argued that "Applicant respectfully notes that the blocking in Radliff is not dependent upon a manufacturer of the device which has sent the spam content. As such, Applicant respectfully submits that Radliff cannot teach blocking subsequent messages based on the manufacturer of the devices. In particular, Applicant respectfully submits that the Radliff cannot teach the feature of amended Claim 1 of blocking, by the security device, subsequent messages of a type which is the same as a type of the transmitted message for which the notification was received, sent by communicating devices provided by a manufacturer which is the same as a manufacturer of the communicating device that sent the transmitted message." Examiner also respectfully disagrees. It should first be noted that the claim only recites "blocking, by the security device, subsequent messages…sent by communicating devices provided by a manufacturer which is the same as a manufacturer of the communicating device that sent the transmitted message." Using the broadest reasonable interpretation, the "communicating devices provided by a manufacturer which is the same as a manufacturer of the communicating device that sent the transmitted message" can be interpreted as the same device that sent the transmitted message, that is, the blocking has been interpreted as being performed each time the "communicating device that sent the transmitted message" sends another message. Examiner notes Wood already teaches blocking subsequent messages of a type which is the same as a type of the transmitted message for which the notification was received (e.g. fig. 2, [0032]-[0034]), and Radliff is cited to teach blocking subsequent messages sent by, for example, the sending server 102 which is provided by a manufacturer that is the same manufacturer as the sending server 102 that sent the message previously (e.g. [0026], "notifying…that a large volume of spam is coming from sending server 102" [0029], "sending an acknowledgement 120 containing a 'a block request' to email gateway 112, requesting that email gateway 112 block future email from sending server 102"). Thus, the combination of Wood in view of Radliff teaches "blocking, by the security device, subsequent messages of a type which is the same as a type of the transmitted message for which the notification was received, sent by communicating devices provided by a manufacturer which is the same as a manufacturer of the communicating device that sent the transmitted message" as recited in claim 1. See also rejections presented below. Moreover, Wood teaches blocking subsequent messages sent by devices of an IP address that is the same as a device that sent a message previously, for example, the device that sent the message sending messages again (e.g. [0032]-[0034]). Thus, Wood teaches the product identifier limitation now recited in claim 10. Examiner would like to point out that the features as described by Applicant in Remarks have not been fully captured by the claims, further clarification is needed to better capture the invention features.
In response to Applicant's argument on page 9 of Remarks that the remaining dependent claims are patentable because they depend from allowable independent claims, Examiner respectfully disagrees since the base claims from which they depend are not in condition for allowance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 2010/0153394) in view of Ratliff et al. (US 2008/0059588).
Claim 1, Wood teaches: 
A processing method performed by a security device, the processing method comprising:
verifying, by the security device, that a message sent by a communicating device to a receiver device is a message to be transmitted, the message being transmitted to the receiver device when the verification is positive; (e.g. fig. 2, [0030], "FIG. 2 shows a flow chart 200 of a method of an embodiment of the disclosed technology. At step 202 a plurality of e-mails are passed through a spam filter on a mail server, such as mail server 102 in FIG. 1. The mail server 102 may be a computer, such as a computer 500, as will be described with reference to FIG. 5. The spam filter may classify each of the plurality of e-mails as not spam and permit those emails that are not spam to pass the filter. The mail server may be a computer and the spam filter may be implemented by a computer processor and a computer memory of the mail server 102. At step 204, the plurality of e-mails are received at each of a plurality of user computers…after the plurality of e-mails have passed through the spam filter of the mail server 102")
receiving, by the security device, a notification sent by the receiver device indicating that the transmitted message is to be blocked; and (e.g. fig. 2, [0031], "Users, such as an individual at the first user computer 106 and an individual at the second user computer 108, may believe that one or more of the plurality of e-mails are "missed spam", i.e. spam which has been passed through as not spam by the spam filter of the mail server 102. A user, such as a user at first user computer 106 or second user computer 108, may send a report in to the mail server 102 to indicate that one or more of the plurality of e-mails was "missed spam". At step 206 a plurality of reports may be received at the mail server 102, each report from a user computer…indicating that one or more of the plurality of e-mails are spam that was not classified as spam by the spam filter. The plurality of reports may be stored in the missed spam reports database 606 of the mail server computer memory 600 shown in FIG. 6 of mail server 102")
blocking, by the security device, subsequent messages of a type which is the same as a type of the transmitted message for which the notification was received, sent by communicating devices. (e.g. fig. 2, [0032], "On reception of a report of "missed spam" at step 206…log the submission including in one embodiment a "message-id", "originating-ip", and "recipient email address" in the missed spam reports database 606 of mail server computer memory 600 of the mail server 102" [0033], "Based on the plurality of reports submitted to the missed spam reports database 606, one or more of the plurality of e-mails is reclassified as spam by the mail server 102 and/or the spam filter of the mail server 102 is modified at step 208. The spam filter may be implemented by a computer processor and/or computer memory of the mail server 102. The spam filter may be modified so that if a new e-mail identical to or similar to the "missed spam" e-mail is received by the modified spam filter the new e-mail will be properly identified as spam" [0034], "e-mails from that IP address will be automatically blocked")
Wood teaches blocking, by the security device, subsequent messages of a type which is the same as a type of the transmitted message for which the notification was received, sent by communicating devices, and the communicating device that sent the transmitted message (see above) and does not appear to explicitly teach but Ratliff teaches: 
provided by a manufacturer which is the same as a manufacturer of a communicating device that sent a transmitted message. (e.g. [0026], "notifying…that a large volume of spam is coming from sending server 102" [0029], "sending an acknowledgement 120 containing a 'a block request' to email gateway 112, requesting that email gateway 112 block future email from sending server 102")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Ratliff into the invention of Wood, and the motivation for such an implementation would be for the purpose of providing notification of nefarious remote control of a data processing system and preventing virus attacks (Ratliff [0027]-[0029]).
Claim 2, Wood-Ratliff combination teaches: 
neutralizing the communicating device for which the notification was received. (Wood [0034]; Ratliff [0029])
Claim 3, Wood-Ratliff combination teaches:
blocking, by the security device, subsequent messages of same type as the message for which the notification was received, sent by communicating devices provided by a manufacturer which is the same as the manufacturer of the communicating device that sent the transmitted message and of a different product identifier than a product identifier of the communicating device that sent the transmitted message. (Wood [0006], [0032], [0038]; Ratliff [0029])
Claim 4, Wood-Ratliff combination teaches:
obtaining, by the security device, at least one message to be transmitted. (Wood [0038], [0042]; Ratliff [0027])
Claim 5, this claim is directed to a device containing similar limitations as recited in claim 1 and is rejected using the same rationale to combine the references.
Claim 6, this claim is directed to a device containing similar limitations as recited in claim 3 and is rejected using the same rationale to combine the references.
Claim 7, this claim is directed to a system containing similar limitations as recited in claim 1 and is rejected using the same rationale to combine the references.
Claim 8, this claim is directed to a device containing similar limitations as recited in claim 1 and is rejected using the same rationale to combine the references.
Claim 9, this claim is directed to a non-transitory computer-readable storage medium containing similar limitations as recited in claim 1 and is rejected using the same rationale to combine the references.
Claim 10, Wood-Ratliff combination teaches:
wherein subsequent messages of a type which is the same as the type of the transmitted message for which the notification was received, sent by communicating devices provided by a manufacturer which is the same as the manufacturer of the communicating device that sent the transmitted message and of a product identifier that is the same as the product identifier of the communicating device that sent the transmitted message are blocked by the security device. (Wood [0032]-[0034]; Ratliff [0026], [0029])
Claim 11, this claim is directed to a device containing similar limitations as recited in claim 5 and is rejected using the same rationale to combine the references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752. The examiner can normally be reached M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIE C. LIN/Primary Examiner, Art Unit 2436